PER CURIAM.
Appellant is a workman’s compensation self-insurer; as such it occupies the position of insurance carrier in this litigation. This appeal is from an order denying equitable subrogation pursuant to F.S. § 440.39, F.S.A.
The trial judge assigned an incorrect ground for his decision. We find, however, that the order appealed should be affirmed upon a different ground, cf. Berkman v. Miami National Bank, Fla.App.1962, 143 So.2d 535. Under authority of United States Fidelity & Guaranty Company v. Harb, Fla.App.1964, 170 So.2d 54, the trial court correctly denied equitable subro-gation in this case.
Affirmed.